Citation Nr: 1703698	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  08-16 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral eye disability.

2. Entitlement to service connection for right knee disability. 

3. Entitlement to an initial evaluation in excess of 20 percent for varicose veins of the right lower extremity.

4. Entitlement to an initial evaluation in excess of 20 percent for varicose veins of the left lower extremity. 


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel





INTRODUCTION

The Veteran had valid service from April 1978 to August 5, 1989. A March 2007 administrative decision determined that service from April 5, 1978 to August 5, 1989 was under honorable conditions for VA purposes; and that the period from August 6, 1989 to November 9, 1992 was under dishonorable conditions for VA purposes and is a bar to VA benefits. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT


1. The Veteran had qualifying active service from April 5, 1978 to August 5, 1989. Service from August 6, 1989 to November 9, 1992 was under dishonorable conditions for VA purposes and is a bar to VA benefits

2.   The Veteran has refractive error of the eyes. A refractive error of the eyes is not a disease or injury for the purposes of entitlement to VA compensation benefits.  

3. Right knee arthritis did not manifest in service, is not attributable to a qualifying period of service, or proximately due to or aggravated by a service-connected disease or injury. 

4. Right lower extremity varicose veins were manifested by persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; and not manifested by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. 

5. Left lower extremity varicose veins were manifested by persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; and not manifested by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. 


CONCLUSIONS OF LAW

1. Compensation for a refractive error of the eyes is precluded by governing regulations. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2016).

2. Right knee disability to include arthritis was not incurred in or aggravated by a qualifying period of service; and is not proximately due to or aggravated by a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3. The criteria for a rating in excess of 20 percent for right lower extremity varicose veins have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2016).

4. The criteria for a rating in excess of 20 percent for left lower extremity varicose veins have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The claim for an increased initial rating for service-connected right lower extremity varicose veins and left lower extremity varicose veins stems from the initial grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required, as to the increased rating claims.

In June 2006 and March 2009, the RO notified the Veteran of the evidence needed to substantiate his claims. These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's Virginia Department of Corrections (DOC) treatment records and identified private treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in July 2008 and a supplemental opinion as to his right knee in September 2016. In addition, the Veteran was provided with a VA examination as to varicose veins in December 2009. These examinations were adequate because the examiners considered and addressed the Veteran's contentions, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's increased rating and service connection claims. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

With regard to the claim for a bilateral eye disability, the Board acknowledges that a VA examination was not obtained. As discussed in further detail below, the Veteran asserts that under the duty to assist, VA must provide him with an examination and obtain an opinion as to service connection for a bilateral eye disability. The Veteran is currently incarcerated and the Board acknowledges that VA's duty to assist incarcerated veterans requires it to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow veterans. Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

On review, multiple VA examinations were requested in March 2016 and June 2016. See March 19, 2016 VA examination request.  Email and telephone correspondence indicates that the VA examinations for a bilateral eye disability and right and left lower extremity varicose veins were canceled due to the correctional facility being unable to transport the Veteran to a VAMC for the examinations. Ongoing correspondence from the correctional facility notes the facility is unable to transport individuals for non-emergent medical appointments and VA examinations are usually conducted on-site. See June 28, 2016 telephone correspondence. However, RO correspondence notes that eye and varicose veins examinations require the use of specialized equipment, which is not available at the correctional facility. Formal correspondence of such was sent to the correctional facility in June 2016. See June 29, 2016 VA correspondence. Further, August 2016 correspondence notes that the correctional facility did not have the specialized ophthalmology equipment used in an eye examination and the ultrasound equipment used to conduct a Doppler examination to determine the current severity of the Veteran's varicose veins. See August 16, 2016 correspondence. 

On review, the Board finds that further attempts to obtain a VA ophthalmology examination and varicose vein examination are not required. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefits flowing to the veteran are to be avoided). As, discussed, evidence of record shows that VA attempted to schedule these two examinations but the Veteran could not be transported to a VAMC and such examinations, due to the need for specialized equipment could not be performed at the correctional facility. The Board has considered the Veteran's statements that other Veterans' are transported for VA examinations, but does not find any objective evidence to support this statement. 

As to the Veteran's claim for an increased rating for service-connected right lower extremity and left lower extremity varicose veins, the Board notes that the Veteran asserts his condition has worsened since the December 2009 VA examination. However, as discussed above the evidence of record shows that VA attempted to schedule a new examination but such could not be performed at the correctional facility, due to the necessary specialized equipment, and the Veteran is unable to be transported to a VA facility. As such, the Board finds that further attempts to obtain a VA varicose veins examination are not required. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication with regard to the issues decided. See 38 C.F.R. § 3.159 (2016). 

II. Compliance with Prior Remand

Previously the case was remanded in March 2014. The case was remanded for the Veteran to be afforded a VA eye examination, a supplemental VA opinion as to his right knee disability, and a VA examination as to the current severity of his right and left lower extremity varicose veins. The Veteran was provided with a supplemental opinion as to his right knee disability in September 2016. As discussed above, the RO made numerous attempts to afford the Veteran an eye examination and a varicose vein examination, but the Veteran could not be transported to a VAMC and such examinations, due to the need for specialized equipment could not be performed at the correctional facility. As noted above, the Board finds that further attempts to obtain these VA examinations are not required, and as such the Board finds that there has been substantial compliance with the prior remand. 

III. Service Connection

Generally, to establish a right to compensation for a present disability a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in-service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310 (b).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply in this case, as the Veteran is not asserting that his right knee disability or his bilateral eye disability resulted from him engaging in combat with the enemy. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53.  

Bilateral Eye Disability

The Veteran contends that he has a bilateral eye disability as a result of his qualifying service. The Veteran reports experiencing several eye injuries in service which he contends resulted in permanent eye strain. See September 2007 Notice of Disagreement.  

With respect to eye disorders, refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection. 38 C.F.R. §§ 3.303 (c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992). In the absence of a superimposed disease or injury, service connection may not be allowed for refractive errors of the eyes even if visual acuity decreased in service, as those are not diseases or injuries within the meaning of applicable legislation relating to service connection. See id.; see also VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).

The Veteran reports instances of blurring vision and that his vision worsened as a result of his qualifying service. See August 28, 2003 DOC treatment record. While the Veteran is competent to report his symptoms, he is not competent to state that he has a particular disease or residuals of injury, as this determination requires specialized medical knowledge and training. Jandreau, 492 F.3d at 1377.  Here, there are no Jandreau type exceptions.  

The Veteran's service treatment records have been associated with the claims file. In September 1984, the Veteran was seen with complaints of blurred vision following an incident where he was hit in the left eye with a rock one week prior. Examination was within normal limits. See September 12, 1984 ophthalmology note. In August 1986, the Veteran was seen for a laceration and trauma to the right eye socket after part of a hatch door fell down and struck him. Subsequent treatment records show a resolving corneal abrasion in the right eye. See August 27, 1986 STR. A follow-up of the Veteran's right eye abrasion noted the corneal abrasion had resolved and visual acuity was 20/25 and 20/20. See August 29, 1986 STR. Further, in February 1987, the Veteran was seen for blurry vision and probable eye strain. Visual acuity was 20/40 in both eyes, no abrasions or foreign bodies were noted and the Veteran was recommended for an eye evaluation and possible glasses. See February 25, 1987 STR. 

Virginia DOC records have been associated with the claims file. Post-service records show continued findings of a refractive error. An eye consult from October 2003 noted the Veteran had clear and normal eyes and continued to use prescription glasses, with normal acuity through his present prescription. See October 15, 2003 treatment record. 

On review, there is evidence of in-service incidents relating to the Veteran's eyes. However, while service treatment records note the Veteran was involved in several accidents these traumas subsequently resolved themselves. The Board notes the Veteran's lay contentions that he is entitled to service connection for an eye disability which began in-service.   Here, he is competent to report that there was a decrease in acuity and that such change was contemporaneous with a specific incident.  

However, when it comes to the precise nature of his post service status, such lay evidence pales into insignificance with the medical evidence. 

The probative evidence shows that there were isolated accidents relating to the Veteran's eyes with no permanent negative consequences.  There is not, however, evidence showing that the Veteran has an eye disease or injury for VA compensation purposes. As the Veteran has no current eye disease or residuals of an eye injury, there is no superimposed disease or injury upon which service connection for the Veteran's refractive error of the eyes can be based.  As set forth above, the Veteran is incarcerated and VA is unable to obtain a current ophthalmologic evaluation. Without a currently diagnosed disability due to disease or injury, other than refractive error, service connection cannot be granted. 

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's claimed bilateral eye disability is not warranted. The preponderance of the evidence shows that the Veteran does not have a current eye disability, other than refractive error, which is not considered a disease or injury for VA purposes, and provides no basis for service connection. 38 C.F.R. § 3.303 (c). Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In order to warrant a grant of service connection, there must be disability and under sections 1110 and 1131, such disability must be due to disease or injury.  Here, there is no disease or residual of injury of the eye.  Accordingly, under sections 1110 and 1131, he does not have a disability for compensation purposes. 


	
Right Knee Disability

The Veteran has a diagnosis of right knee arthritis. See July 2008 VA examination. The Veteran contends he is entitled to service connection for his right knee arthritis as a result of several injuries to his right knee in-service. Further, the Veteran contends that his current right knee disability is aggravated by his service-connected lumbar spine disability. While the Veteran is competent to report his symptoms, he is not competent to state that his right knee arthritis is a result of his in-service incidents or aggravated by his service-connected lumbar spine disability, as this determination requires specialized medical knowledge and training. Jandreau, 492 F.3d at 1377.  

Turning to the medical evidence, service treatment records have been associated with the claims file. In a March 1985 report of medical history the Veteran reported dislocating his right knee during a football game in 1978. April 1978 treatment records note, the Veteran reported right knee pain for 2 weeks. Examination noted edema present around the right anterior and medial aspect of knee, with full range of motion and mobility. An x-ray of the right knee was within normal limits and diagnosis was a medial ligament strain. See April 26, 1978 STR. In November 1980 the Veteran was seen in the emergency room for right knee pain, swelling and a contusion after dropping heavy equipment on his knee. See November 12, 1980 STR. A report of medical examination in April 1986 noted normal lower extremities and musculoskeletal system. See April 16, 1986 Report of Medical Examination. A June 1988 service treatment record noted the Veteran hit his right knee on a hatch. See June 8, 1988 STR. Examination noted right patella dislocation and a contusion to the right knee medial posterior was noted. A February 1989 reenlistment report of medical examination noted a normal spine and musculoskeletal evaluation. See February 22, 1989 Report of Medical Examination. 

The Veteran was afforded a VA examination in July 2008. The examiner noted the Veteran's reports of right knee pain in-service and since. See July 2008 VA examination. The examiner noted the Veteran's treatment since service and x-ray findings showing the Veteran has arthritis of the right knee. The examiner found that it was less likely than not that the Veteran's current right knee arthritis was caused by his 1978 right knee medial ligament strain or the 1980 right knee contusion. The examiner noted that there were no other complaints documenting right knee pain until 1992 during the period of dishonorable service and that without documentation of right knee complaints for 12 years there was no evidence of chronicity of these injuries. While the examiner noted reports of knee pain during the Veteran's honorable service, the examiner attributed the Veteran's current right knee arthritis to a twist injury in June 1994 and subsequent arthroscopy in December 1994. The examiner noted a review of the medical literature which suggests knee surgery is a risk factor for arthritis. Id. However, the examination in part was based on inaccurate facts. The Veteran was seen during a qualifying period of service in June 1988 after hitting his right knee on a hatch. As such, a supplemental VA opinion was obtained to address the in-service right knee contusion in 1988 and whether secondary service connection is warranted. 

A September 2016 supplemental VA opinion was obtained. The VA examiner noted that a contusion or bruise is a soft tissue injury that heals well without residuals in the vast majority of individuals, especially those that are young and healthy as the Veteran was at the time of his in-service right knee contusions, in 1980 and 1988. See September 2016 VA addendum. The VA examiner noted that knee contusions do not lead to knee arthritis or a disability in the vast majority of individuals. Further, the VA examiner found that the Veteran's lumbar spine disability does not cause or aggravate his right knee arthritis. The examiner found that it was less likely than not the Veteran's claimed right knee disability was incurred in or caused by his claimed in-service injury, event or illness. Id. 

As this VA examination and addendum opinion are clearly based on a thorough review of the record and was well supported by a well-reasoned rationale and examination of the Veteran, the Board finds that these opinions are entitled to significant probative weight as to the issue of a nexus. Rodriguez-Nieves, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312. 

Virginia DOC records have been associated with the claims file. DOC records in June 1994 noted swelling in the right knee above the patella. See June 3, 1994 DOC treatment record. A follow-up treatment record noted ongoing swelling and locking of the right knee after a twist injury on June 3, 1994. See June 20, 1994 DOC treatment record. August 1994 treatment noted a diagnosis of probable internal derangement medial meniscus and arthroscopy on the right knee was recommended. See August 24, 1994 DOC treatment record.  Treatment records in August 2005 noted pain, popping of the right knee and mild laxity. See August 10, 2005 DOC treatment record. Treatment records in January 2007 noted the Veteran's right knee was swollen and locks up. See January 10, 2007 DOC treatment record.  

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a causal relationship between the Veteran's right knee arthritis and his qualifying period of service. The Board notes the Veteran contentions regarding his ongoing pain and symptoms since service. However, the Veteran's statements are inconsistent with the service records, DOC treatment records, and VA opinions associated with the claims file. The VA examiner in July 2008 and the supplemental opinion in September 2016 attributed the Veteran's right knee arthritis to a twist injury in June 1994 and subsequent surgery, after his qualifying period of service. While the Veteran has reported that his symptoms began in-service and his statements are credible the Board finds that these are outweighed by the VA examiner's opinions which are based on the examiners medical expertise, a review of the medical literature and well-reasoned rationale. As noted in the September 2016 supplemental opinion the VA examiner discussed that contusions are soft tissue injuries that resolve themselves in the vast majority of individuals who are young and healthy as the Veteran was, and do not lead to arthritis. 

The Board notes that the Veteran contends that his right knee arthritis has been aggravated by his service-connected lumbar spine disability. However, the preponderance of the evidence weighs against the Veteran's claim.  The Board finds the most probative evidence of record as to a relationship between the Veteran's right knee arthritis and his service-connected lumbar spine disability is the VA examination and opinions. The July 2008 VA examiner and September 2016 supplemental opinion noted the Veteran's in-service accidents and current service-connected disabilities and attributed his right knee arthritis to a twist injury in 1994 and subsequent knee surgery. The September 2016 supplemental opinion found that the Veteran's lumbar spine disability did not cause or aggravate his right knee arthritis. The Board finds the VA examination and opinions are entitled to significant weight, and the evidence deemed most probative by the Board establishes that secondary service connection is not warranted. 

Although the Veteran has established a current disability the preponderance of the evidence weighs against finding that the Veteran's right knee arthritis is causally related to his qualifying service or manifested in a qualifying period of service, to include as secondary to his service-connected lumbar spine disability. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

IV. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.
	
In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the rating claim for varicose veins has not materially changed and as such staged ratings are not warranted.  

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Right and Left Lower Extremity Varicose Veins

The Veteran contends he is entitled to a rating in excess of 20 percent for his service-connected varicose veins of the right and left lower extremity. As the analysis is identical for varicose veins of the left and right extremity these will be discussed together. The Veteran's left lower extremity varicose veins are rated as 20 percent disabling and his right lower extremity varicose veins are also rated as 20 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7120. The Board finds the preponderance of the evidence is against finding a rating in excess of 20 percent for the Veteran's right lower extremity varicose veins, as well as his left lower extremity varicose veins. 

Under the General Formula for Diseases of the Heart, Diagnostic Code 7120, varicose veins, a non-compensable rating is warranted for asymptomatic, palpable, or visible varicose veins; a 10 percent rating is warranted for intermittent edema of extremity, or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; a 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely-relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema. A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration. A 100 percent rating requires massive board-like edema with constant pain at rest.

The Veteran has reported a worsening of his varicose veins. The Veteran reported he has received a medical bottom bunk assignment as a result of his medical conditions including varicose veins. See DOC October 7, 2008 treatment records. Further, the Veteran has reported ongoing pain and discomfort, and the use of a wheelchair at times. The Veteran reported noticeable persistent edema, eczema and ulcerations in his lower extremities. See September 2010 Veteran correspondence.  In addition, the Veteran provided lay statements from fellow dorm mates noting he suffers from discomfort in his feet and legs, and is often unable to sit or stand for prolonged periods of time due to the swollen veins in his feet and legs. See December 2009 and January 2010 lay statements. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his varicose veins during this appeal.

The Veteran was provided with a VA examination in December 2009. The Veteran reported ongoing swelling, pain in both legs and feet with prolonged standing or walking. See December 2009 VA examination. The examiner noted edema present that was not persistent, and is relieved with elevation of the extremity, compression hosiery and rest. The examiner noted skin discoloration, stasis pigmentation or eczema over the anterior tibia for both the right and left extremities, and no ulceration was present. The examiner noted the varicose veins limit the Veteran's daily activities including chores and exercise. Id.   

Virginia DOC records have been associated with the claims file. Treatment records in October 2006 note the varicose veins were a cosmetic issue. See October 6, 2006 DOC treatment record. DOC treatment records note a request was placed for two sets of ted knee highs for his varicose veins. See September 1, 2010 DOC treatment record. 

VA attempted to schedule an examination to ascertain the current severity of the Veteran's right and left lower extremity varicose veins, but as noted above this is not currently possible due to his incarceration. Accordingly, the record does not contain probative evidence relating to an increased rating for right and left lower extremity varicose veins. The Board notes the Veteran's and fellow dorm mates lay assertions regarding his worsening symptoms and ongoing use of a wheel chair, assignment of a bottom bunk and associated symptoms. However, the Veteran's lay statements are not sufficient to establish an increased rating. 

Based on the lay and medical evidence of record, the Board finds that the Veteran's right and left lower extremity varicose veins do not more nearly approximate the level of severity contemplated by a 40 percent rating, respectfully, as at no point during the appeal has the evidence shown a 40 percent rating is warranted. The Board notes the Veteran's contentions regarding his worsening symptoms and impact his varicose veins have on his daily living and that these increased symptoms rises to the level of a 40 percent rating for the right and left lower extremity varicose veins. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. DOC treatment records note the use of stockings for his varicose veins and assignment of a low bunk, at least in part due to the Veteran's varicose veins. The VA examination in December 2009 noted edema present that was not persistent, and is relieved with elevation of his extremities, compression hosiery and rest. The examiner noted skin discoloration, and no ulceration was present.  There is no indication the Veteran has persistent edema and stasis pigmentation or eczema, and with or without intermittent ulceration, as warranted for a 40 percent evaluation. Therefore, the Veteran's symptomology most closely fits the criterion for a 20 percent evaluation for the right lower extremity and a 20 percent evaluation for the left lower extremity. When considering, which disability evaluation shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against finding a rating in excess of 20 percent is warranted for the Veteran's service-connected right lower extremity varicose veins and left lower extremity varicose veins. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

V. Extraschedular Consideration

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111   (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.  

The first Thun element is not satisfied here. The Veteran's right lower extremity varicose veins and left lower extremity varicose veins are manifested by pain, not persistent edema, and is relieved with elevation of his extremities, compression hosiery and rest. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for diseases of the heart. See 38 C.F.R. § 4.104, Diagnostic Code 7120. The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture relating to his service-connected right and left lower extremity varicose veins. The VA examination in December 2009 noted edema present that was not persistent, and is relieved with elevation of his extremities, compression hosiery and rest. The examiner noted skin discoloration, and no ulceration was present.  There is no indication the Veteran has persistent edema and stasis pigmentation or eczema, and persistent ulceration.  The Veteran's 20 percent evaluation, for each the right lower extremity and 20 percent for the left lower extremity under Diagnostic Code 7120 accurately contemplates this symptomology.  In short, there is nothing exceptional or unusual about the Veteran's right and left lower extremity varicose veins because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for degenerative changes of the lumbar spine rated at 40 percent disabling, right lower extremity radiculopathy associated with degenerative changes of the lumbar spine rated at 40 percent disabling, right shoulder degenerative joint disease rated at 20 percent disabling, left ankle degenerative joint disease rated at 20 percent, right thumb degenerative joint disease rated at 20 percent, left thumb degenerative joint disease rated at 10 percent, hypertension rated noncompensable, ventral hernia residual scar rated noncompensable, right lower extremity varicose veins rated at 20 percent disabling, and  left lower extremity varicose veins rated at 20 percent disabling. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.


ORDER

Service connection for a bilateral eye disability is denied. 

Service connection for a right knee arthritis, to include as secondary to service-connected lumbar spine disability is denied. 

Entitlement to a rating in excess of 20 percent for right lower extremity varicose veins is denied.

Entitlement to a rating in excess of 20 percent for left lower extremity varicose veins is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


